IN THE SUPREME COURT OF THE STATE OF NEVADA


                       WILBERT ROY HOLMES,                                       No. 84005
                                        Appellant,
                                    vs.
                       ERNEST MILLER; AND CAPUCINE
                                                                                      FILED
                       YOLANDA HOLMES,                                                 JAN 0 6   2on
                                        Res ondents.                                  EUZABFRI A. BROWN
                                                                                    OLERKIVUPREME COLIgr
                                                                                   BY     •

                                              ORDER DISMISSING APPEAL                   DEPXCIER
                                                                                               s


                                     This is a pro se appeal. Eighth Judicial District Court, Clark
                       County; Michael Villani, Judge.
                                     Review of the documents submitted to this court pursuant to
                       NRAP 3(g) reveals a jurisdictional defect. Specifically, appellant fails to
                       identify any appealable order. To the extent appellant wishes to challenge
                       findings from a prove up hearing possibly held December 21, 2021, no
                       written order has been filed. Before a written order is signed and entered
                       by the court, any notice of appeal is prematurely filed and is therefore of no
                       effect. See NRAP 4(a)(1); Rust v. Clark Cty. School District, 103 Nev. 686,
                       747 P.2d 1380 (1987) (explaining that the district court's oral
                       pronouncement from the bench, the clerk's minute order, and even an
                       unfiled written order cannot be appealed). This court lacks jurisdiction and
                                     ORDERS this appeal DISMISSED.


                                                                            J.
                                                Hardesty


                             /4/14C‘a-Q           , J.
                       Stiglich                                   Herndon

SUPREME COURT
       OF
     NETPDA


o..» 1447A a:iiig4eD
                cc:   Hon. Michael Villani, District Judge
                      Wilbert Roy Holmes
                      Ernest Miller
                      Heaton Fontano, Ltd.
                      Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA


(0 ) 1947A
                                                    9